DETAILED ACTION
1.	This communication is in response to the Application filed on 10/2/2020. Claims 1-10, 14, 16-23 are pending and have been examined. Claims 11-13, 15 are cancelled.
Allowable Subject Matter

2. 	Claims 5-6, 8-9, 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
3. 	Claim 14 is rejected under 35 U.S.C. 101 because it is directed to non-statutory subject matter. Regarding claim 14, based on consideration of all of the relevant factors with respect to the claimed invention as a whole, the claim is held to claim a computer program or software per se. It is noted that a computer program (software, code, instruction, or module) per se, does not fall within any of the four statutory classes and is not eligible for patent protection under 35 USC 101 (see "interim examination instructions for evaluating subject matter eligibility under 35 USC 101” effected on 08/24/2009, and related PTO public documents/guidelines at: http://www.uspto.gov/patents/announce/bilski_guidance.jsp). Therefore, considering all of the relevant factors, the claimed invention, as a whole, is directed to a patent-ineligible subject matter so as being non-statutory.
[Specification] “According to a fourth aspect there is presented a computer program product 15comprising a computer program according to the third aspect and a computer readable could be a non-transitory computer readable storage medium.”
Claim Rejections - 35 USC § 103
4.	Claims 1-2, 7, 10, 14, 16, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Vicinus, et al. (US 9865274; hereinafter VICINUS) in view of Eriksson (US 20170047072; hereinafter ERIKSSON).      
As per claim 1, VICINUS (Title: Ambisonic audio signal processing for bidirectional real-time communication) discloses “A method for supporting generation of comfort noise for at least two audio channels at a receiving node, the method being performed by a transmitting node (VICINUS, [Abstract], An input ambisonic audio signal includes multiple channels, each of which is made up of audio data representing sound captured by an ambisonic microphone .. Comfort noise may be generated; [col. 15, lines 60-66], After processing by the acoustic echo cancellers 600 and 604 and Comfort Noise Generation Logic 410, the output .. may be transmitted .. to the remote meeting equipment. Also see ERIKSSON below), the method comprising: 
determining spectral characteristics of audio signals on at least two input audio channels; determining a spatial coherence between the audio signals on the respective input audio channels, wherein the spatial coherence is associated with perceptual importance measures (VICINUS, Fig. 11; [col. 2, lines 44-50], introducing comfort noise includes estimating the spectral and spatial characteristics of actual noise in the input ambisonic audio signal, and automatically generating comfort noise to be inserted into the input ambisonic audio signal that matches the spectral and spatial characteristics of the actual noise in the input The applicant must sufficiently describe ‘the spatial coherence is associated with perceptual importance measures’ which is the only description in the Specification relating the spatial coherence to power spectra via perceptual importance measures, while ‘perceptual importance measures’ itself is not defined>).”
 	dividing the spatial coherence into frequency bands, wherein [ a compressed representation of the spatial coherence is determined per frequency band by weighting the spatial coherence within each frequency band according to the perceptual importance measures] (VICINUS, [col. 16, line 55 - col. 17, line 2], The spectral content of the actual noise in the input ambisonic audio signal is estimated .. in what are generally referred to as frequency bands .. A given band describes a portion of the input ambisonic audio signal within a specific interval of the frequency spectrum .. The bands .. may be spaced apart at equal distances, on a linear or logarithmic frequency scale); and 
signaling information about the spectral characteristics and information about [ the compressed representation of the spatial coherence ] per frequency band to the receiving node, for enabling the generation of the comfort noise for the at least two audio channels at the receiving node (VICINUS, Fig. 5; [col. 2, lines 47-50], automatically generating comfort noise to be inserted into the input ambisonic audio signal that matches the spectral and spatial characteristics of the actual noise in the input ambisonic audio signal <read on performing the same at the receiving/decoding side>).”
VICINUS does not expressly disclose “a compressed representation of the spatial coherence is determined per frequency band by weighting the spatial coherence within each frequency band according to the perceptual importance measures ..” However, the feature is taught by ERIKSSON (Title: Comfort noise generation).
In the same field of endeavor, ERIKSSON teaches: [Abstract] “exploiting the spatial coherence of multiple input audio channels in order to generate high quality multi channel comfort noise,” [0002] “Another application of CN is in speech coding in the context of silence suppression or discontinuous transmission, DTX, where, in order to save bandwidth, the transmitter only sends a highly compressed representation of the spectral characteristics of the background noise <similarly read on ‘a compressed representation of the spatial coherence’> and the background noise is reproduced as a CN in the receiver.” ERIKSSON also teaches:  [0063] “The generation of a comfort noise signal N_1 for an output audio channel may comprise determining a spectral shaping function H_1, based on the information on spectral characteristics of one of the input audio signals and the spatial coherence between the input audio signal and at least another input audio signal. The generation may further comprise applying the spectral shaping function H_1 to a first random noise signal W_1 and to a second random noise signal W_2(f), where W_2(f) is weighted G(f) based on the coherence between the input audio signal and the at least another input audio signal,” [0026] “The spatial coherence of the background noise can be obtained using the coherence function C(f)” and [0028] “G(f) is a function of the coherence function C(f).”
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to incorporate the teachings of ERIKSSON in the media presentation system taught by VICINUS, to provide a ready mechanism for the computation of a compressed representation of the spatial coherence.
claim 2 (dependent on claim 1), VICINUS in view of ERIKSSON further discloses “wherein the compressed representation of the spatial coherence is being one single value per frequency band (ERIKSSON, [0035], calculations may be performed only for a frequency range, e.g. where the spatial coherence C(f) exceeds a threshold, e.g. 0,2 <read on one single value>).”  
As per claim 7 (dependent on claim 2), VICINUS in view of ERIKSSON further discloses “wherein the spatial coherence values within each frequency band are weighted such that the spatial coherence values corresponding to values of frequency coefficients with a higher energy has more impact on said one single value of the spatial coherence compared to the spatial coherence values corresponding to values of frequency coefficients with lower energy (see Claim 1 comments).” 
Claims 10, 14 (similar in scope to claim 1) are rejected under the same rationale as applied above for claim 1.
Claims 16, 19-21 (similar in scope to claims 2, 5-7) are rejected under the same rationale as applied above for claims 2, 5-7.
5.	Claims 3-4, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over VICINUS in view of ERIKSSON, and further in view of Zhu, et al. (2011 IEEE International Symposium on Multimedia; hereinafter ZHU).
As per claim 3 (dependent on claim 1), VICINUS in view of ERIKSSON further discloses “wherein [ the perceptual importance measure is based on the spectral characteristics] of the at least two input audio channels.” 
 VICINUS in view of ERIKSSON does not expressly disclose “the perceptual importance measure is based on the spectral characteristics ..” However, the feature is taught by ZHU (Title: Audio Quality Assessment Improvement via Circular and Flexible Overlap). 
In the same field of endeavor, ZHU teaches: [Conclusion] “audio quality metric based on the nonparametric power spectrum estimation via circular overlap.” 
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to incorporate the teachings of ZHU in the media presentation system taught by VICINUS and ERIKSSON, to provide audio power spectrum for the computation of the perceptual importance measure.
As per claim 4 (dependent on claim 3), VICINUS in view of ERIKSSON and ZHU further discloses “wherein the perceptual importance measure is determined based on the power spectra of the at least two input audio channels (ZHU, [Conclusion], audio quality metric based on the nonparametric power spectrum estimation via circular overlap).” 
Claims 17-18 (similar in scope to claims 3-4) are rejected under the same rationale as applied above for claims 3-4.
Conclusion
6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on (571)272-7799. 


/FENG-TZER TZENG/	9/18/2021Primary Examiner, Art Unit 2659